

Concur Technologies, Inc.
Fiscal 2013 Corporate Bonus Plan
This Fiscal 2013 Corporate Bonus Plan applies to all employees of Concur
Technologies, Inc. (“Concur”), other than employees compensated under commission
plans, for fiscal 2013:
1.
Bonuses are earned under this Fiscal 2013 Corporate Bonus Plan if Concur
achieves fiscal 2013 non-GAAP pre-tax earnings within a range of four levels
(i.e., Levels 1 through 4), as determined by the Compensation Committee of the
Board of Directors (the “Corporate Bonus Plan Levels”), with Level 1
representing the lowest level of fiscal 2013 non-GAAP pre-tax earnings for
earning a bonus under this Plan, Level 2 representing the target level of fiscal
2013 non-GAAP pre-tax earnings for earning a bonus under this Plan (the
“Corporate Bonus Plan Target”), and Level 4 representing the highest level of
fiscal 2013 non-GAAP pre-tax earnings for earning a bonus under this Plan.

2.
The target bonus amount for each employee at each Corporate Bonus Plan Level
shall be set by the Chief Executive Officer and bonuses shall be paid in an
amount selected by the Chief Executive Officer, provided that the target bonus
amount at each Corporate Bonus Plan Level for executive officers of Concur who
are determined by Concur to be subject to Section 16 of the Securities Exchange
Act of 1934 (“Section 16 Officers”) shall be as set forth in the attached
Exhibit A and shall be paid in an amount determined by the Compensation
Committee of the Board of Directors.

3.
The target bonus amount that corresponds to the highest Corporate Bonus Plan
Level achieved by Concur will be earned and payable. However, if the actual
level of fiscal 2013 non-GAAP pre-tax earnings is between any of the Corporate
Bonus Plan Levels, then the cash bonus earned and payable will be adjust on a
pro-rata basis to the appropriate amount of cash bonus between the target bonus
amounts for such Corporate Bonus Plan Levels.

4.
The amount of cash bonus payable to each eligible employee can be increased or
reduced at the discretion of the Chief Executive Officer (but, for Section 16
Officers, the amount of cash bonus payable can only be reduced, as determined by
the Compensation Committee of the Board of Directors). To the extent that the
amount of cash bonuses payable to a given Section 16 Officer is reduced, such
reduction will not increase the amount of cash bonus that would otherwise be
paid to the remaining Section 16 Officers.

5.
Non-GAAP pre-tax earnings consists of Concur’s GAAP pre-tax earnings for fiscal
2013 adjusted to eliminate share-based compensation expenses, amortization of
acquired intangible assets, the accretion of discount on senior convertible
notes, and income tax expense. In addition, to the extent the Company enters
into Board-approved transactions that are not contemplated in the assumptions
underlying the Company’s 2013 operating plan, or to the extent that certain
expenses or losses beyond the control of management are incurred, then it is the
intent of the Compensation Committee of the Board of Directors that for purposes
of evaluating performance against the Corporate Bonus Plan Levels, the financial
impact of any such transaction or event occurring in fiscal 2013 shall be
excluded from the calculation of non-GAAP pre-tax earnings (provided that, with
respect to bonus awards intended to qualify under Internal Revenue Code Section
162(m), such adjustment shall only be to the extent permitted by such section
without making such bonus award non-deductible). For such transactions or
events, the financial impact to be excluded from the calculation of non-GAAP
pre-tax earnings, and the specific method by which the associated financial
impact will be calculated, include without limitation the following:

(a)
One-time expenses (as defined in the Company’s accounting policies and
procedures for acquisition-related expenses) associated with acquisitions;

(b)
Additional shares issued in conjunction with an acquisition (which will be
excluded from diluted shares outstanding) and the negative operating results of
an acquisition;

(c)
The earnings impact associated with contingent consideration offered in an
acquisition;

(d)
The dilutive effect from any contingent consideration associated with
acquisitions (which will be excluded from diluted shares outstanding);

(e)
The negative financial results from strategic investments (including any shares
of Company stock issued);

(f)
Any reduction in earnings available to common shareholders resulting from the
amount by which the settlement price on options for shares of a joint venture
held by third parties exceeds the related fair value;

(g)
Additional shares from equity financing (which will be excluded from the diluted
shares outstanding), excluding stock issued in conjunction with stock based
compensation plans and employee stock purchase program (provided that
Board-approved stock repurchases are not part of this exclusion);

(h)
Interest expense associated with debt financing, off-set by any interest earned
on proceeds;

(i)
The negative financial impact associated with any divestitures or sales of
assets whether tangible or intangible;

(j)
Any impairment or loss of assets resulting from a change in Company strategy or
other extraordinary events beyond the control of the Company such as a natural
disaster, act of terrorism, or war;

(k)
Impairment of goodwill;

(l)
The financial impact (including defense costs) of actual legal settlements or
accruals for legal settlements for which the Board concludes that the Company
was not culpable but it was in the Company’s best interests to settle;

(m)
The costs associated with pursuing any claim for damages against a third party
(provided that damage awards and settlement amounts received shall be included)

(n)
The negative financial impact of any discontinued operations; and

(o)
Any new fees, taxes or expenses incurred to comply with new laws and
regulations.

(p)
The anti-dilutive impact of the note hedge will be included in the calculation
of diluted shares outstanding.

6.
In the event that the NASDAQ Composite Index as of September 30, 2013 is lower
than the NASDAQ Composite Index as of October 1, 2012, then the Corporate Bonus
Plan Levels shall be reduced on a pro-rata basis. For example, the NASDAQ
Composite Index as of October 1, 2012 was 3113.53. If the NASDAQ Composite Index
as of September 30, 2013 was 2850, then each of the Corporate Bonus Plan Levels
would be reduced by 8.46%. However, if the NASDAQ Composite Index as of
September 30, 2013 was 3113.53 or higher, then no adjustment in the Corporate
Bonus Plan Levels would be made.

7.
Only persons employed by Concur prior to July 1, 2013, and continuing such
employment through the end of fiscal 2013 and the date of bonus payment, are
eligible to receive bonuses under this plan, pro rata to their service during
fiscal 2013.

8.
This Fiscal 2013 Corporate Bonus Plan shall be subject to the terms of Concur’s
2010 Cash Incentive Plan.

9.
The Compensation Committee of the Board of Directors shall have the authority to
(i) interpret the terms of this Fiscal 2013 Corporate Bonus Plan, (ii) make all
determinations required to be made under this Fiscal 2013 Corporate Bonus Plan,
including determining all questions of policy and expediency pertaining to this
Fiscal 2013 Corporate Bonus Plan, and (ii) correct any defect, supply any
omission, or reconcile any inconsistency in this Fiscal 2013 Corporate Bonus
Plan.




